 1
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT
 8                     EASTERN DISTRICT OF CALIFORNIA
 9
10   ROMAN SCANLON, on behalf of                   Case No. 1:19-cv-00937-LJO-SKO
11   himself, the general public, and those
     similarly situated,                           ORDER ON JOINT STIPULATION
12                                                 TO EXTEND TIME TO RESPOND
                        Plaintiff,                 TO COMPLAINT BY 14 DAYS [L.R.
13                                                 144]
           v.
14
15   CURTIS INTERNATIONAL, LTD., and
     TECHNICOLOR SA,                 (Doc. 14)
16
                        Defendants.
17
18
19
20
21
22
23
24
25
26
27
28

                                     ORDER ON JOINT STIPULATION TO EXTEND TIME TO RESPOND
                                      TO COMPLAINT BY 14 DAYS; CASE NO. 1:19-CV-00937-LJO-SKO
 1            WHEREAS, on September 10, 2019, Plaintiff Roman Scanlon (“Plaintiff”)
 2   and Defendants, Curtis International, Ltd. and Technicolor SA (“Defendants”)
 3   (collectively, the “Stipulating Parties”), filed a Joint Stipulation to Extend Time to
 4   Respond to Complaint by 14 Days [L.R. 144] (the “Stipulation”) (Doc. 14);
 5            WHEREAS, in the Stipulation, the Stipulating Parties seek a 14-day extension
 6   of Defendants’ September 12, 2019 deadline to respond to the Complaint; and
 7            WHEREAS, the Court, having considered the Stipulation, finds that the
 8   Stipulating Parties have set forth good cause therein for extending Defendants’
 9   September 12, 2019 deadline to respond to the Complaint by 14 days.
10            NOW, THEREFORE, is it hereby Ordered that Defendants’ deadline to
11   respond to the Complaint is extended by 14 days until September 26, 2019.
12
13
     IT IS SO ORDERED.
14
15   Dated:     September 11, 2019                         /s/   Sheila K. Oberto         .
                                                    UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
                                     ORDER ON JOINT STIPULATION TO EXTEND TIME TO RESPOND
                                      TO COMPLAINT BY 14 DAYS; CASE NO. 1:19-CV-00937-LJO-SKO
